Citation Nr: 1548234	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  15-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating for ischemic heart disease (IHD) in excess of 30 percent from March 31, 2008 to August 12, 2008; in excess of 10 percent from November 1, 2008 to June 17, 2009; and in excess of 10 percent from September 1, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to June 1974.

This matter comes before the Board on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In a December 2010 rating decision, the RO granted service connection for IHD with an initial rating of 30 percent, effective April 18, 2008; a 100 percent rating from August 13, 2008; a 10 percent rating from November 1, 2008; a 100 percent rating from June 18, 2009; and a 10 percent rating from September 1, 2009.  The 100 percent ratings were for temporary periods of convalescence following pacemaker surgeries.  A December 2011 rating decision granted an earlier effective date of March 31, 2008 for service connection.  A January 2014 rating decision denied entitlement to TDIU.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).  This evidence has been included in the record.

This appeal was processed electronically using the Virtual VA and VBMS paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claim of entitlement to TDIU is remanded to the RO FOR REFERRAL FOR EXTRASCHEDULAR CONSIDERATION. The RO will contact the Veteran if any further action is warranted on his part. 



FINDINGS OF FACT

1.  For the period March 31, 2008 to August 12, 2008, the Veteran's IHD was manifested by no more than a workload greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, dizziness and syncope.

2.  For the period November 1, 2008 to June 17, 2009, the Veteran's IHD was manifested by no more than a workload greater than 7 METs, but not greater than 10 METs, resulting in dizziness. 

3.  For the period September 1, 2009 to October 11, 2012, the Veteran's IHD was manifested by no more than a workload greater than 7 METs, but not greater than 10 METs, resulting in dizziness. 

4.  For the period beginning October 12, 2012, the evidence of record is at least in equipoise as to whether the Veteran's IHD has been manifested by a workload greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, dizziness and syncope.  


CONCLUSIONS OF LAW

1.  For the period March 31, 2008 to August 12, 2008, the criteria for a disability rating in excess of 30 percent for IHD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7005 (2015).

2.  For the period November 1, 2008 to June 17, 2009, the criteria for a disability rating in excess of 10 percent for IHD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7005 (2015).

3.  For the period September 1, 2009 to October 11, 2012, the criteria for a disability rating in excess of 10 percent for IHD were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7005 (2015).

4.  Affording the Veteran the benefit of the doubt, for the period beginning October 12, 2012, the criteria for a disability rating of 30 percent, but no higher, for IHD, were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

For the Veteran's claim for a higher initial rating for IHD, VA satisfied the notification requirements of the VCAA by means of a letter dated in February 2004, which also informed the Veteran of the specific rating criteria used to rate this disability.  The issue was subsequently readjudicated in a Statement of the Case (SOC) dated in April 2015.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that any error in a VCAA notice should be presumed prejudicial.  The claimant bears the burden of demonstrating such error.  VA then bears the burden of rebutting the presumption by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Regarding the Veteran's claim of entitlement to TDIU, although VA sent a VCAA letter to the Veteran in July 2013, it is not clear whether that letter contained information concerning how to establish a claim of entitlement to TDIU.  However, during the Board hearing in June 2015, the Veteran, through his service organization representative, argued that he was entitled to TDIU and cited VA regulation 38 C.F.R. § 3.321(b)(1), pertaining to exceptional cases where the schedular evaluations are inadequate.  This clearly demonstrated his knowledge and familiarity with TDIU and what was needed to establish his claim.  Moreover, the claim was readjudicated in a May 2015 Statement of the Case (SOC).  Accordingly, any failure in the content of the notice is not prejudicial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as his written statements in support of his claim and a transcript of his hearing before the Board.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The claims file also contains VA heart examination reports dated in June 2010, October 2013 and October 2014, and examination addendums dated in December 2014 and April 2015.  The reports show that the examiners reviewed the Veteran's service and post-service treatment records, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, reviewed diagnostic test results, and provided the complete diagnostic criteria necessary to evaluate the severity of the Veteran's disability.  The examiners who completed the examination addendums provided additional information necessary to determine the severity of his disorder.  Accordingly, the examination reports are adequate upon which to base a decision in this case.

As noted above, in June 2015, the Veteran testified at a Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The hearing was held in compliance with the provisions of Bryant.  Further, there has been no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the statements focus on such evidence and elements. During the hearing, the VLJ continually refocused the Veteran on the critical elements for establishing the benefits in question.  The Board thus finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record. 

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claims. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial rating for IHD 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).
The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case, the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




The Veteran's IHD has been evaluated under 38 C.F.R. § 4.104, DC 7005, arteriosclerotic heart disease (coronary artery disease).  VA regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

Under DC 7005, a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or continuous medication is required; 

A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; 

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and 

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 , Note (2).

The Veteran applied for service connection for IHD in January 2010.  Private treatment records from The Heart Center, dated in August 2008, show that the Veteran was seen for complaints of his first episode of syncope (fainting).  A stress test resulted in a workload of 10.8 METs with fatigue.  His left ventricular ejection fraction was 74 percent.  The diagnosis was syncope, probably on an arrhythmic basis.  In a January 2010 letter, the Veteran's private cardiologist, B.M., said that the Veteran had been diagnosed with IHD in 1996, when he underwent five-vessel coronary artery bypass surgery.  He reported no ischemic episodes in the previous eight years, and that the Veteran had undergone implantation of a dual chamber pacemaker in 2009 for symptomatic sinus node dysfunction.

In June 2010, the Veteran was given a VA heart examination.  In reviewing the previous treatment records, the examiner noted that the Veteran had no history of myocardial infarction, rheumatic fever, hypertensive heart disease, valvular heart disease, including prosthetic valve, congestive heart failure, other heart disease, angina, syncope or dyspnea (difficult of labored breathing).  However, he had a positive history of hypertension, dizziness and fatigue, non-angina chest pain and required continuous medication for heart disease.  He had undergone placement of his first pacemaker in 2008, then removal and placement of a second pacemaker in 2009.  The Veteran reported that he tried to walk or workout every day, walking 30-35 minutes or more on the treadmill on most days.  However, he said that some days, he was just too tired and could not do this.  On physical examination, there was no evidence of congestive heart failure or pulmonary hypertension.  During a stress test, he had a workload of 10.1 METs; he had to stop the test due to shortness of breath.  The diagnosis was IHD.  The examiner said the Veteran's IHD resulted in occupational problems with lifting, carrying, lack of stamina and weakness or fatigue, but that he could be assigned different duties.




In October 2012, the Veteran submitted a letter to VA stating that he was "suffering episodes of atrial fibrillation."  In notes from an October 2012 outpatient treatment session, Dr. B.M. said that the Veteran had recently had three episodes of atrial fibrillation, but had no angina or dyspnea.  

In October 2013, the Veteran had a second VA heart examination.  The examiner noted that the METs based on the June 2010 stress test resulted in a workload of 10.1 (the Veteran was not afforded a new stress test at this time).  He said that the Veteran did not have "obvious angina," but an "odd" left upper chest sensation.  He opined that the Veteran's IHD did not prohibit sedentary employment, gainful employment, or employment with little public interaction or loose supervision, adding that his IHD would restrict him to low stress, sedentary work, or work with only moderate physical exertion.

In July 2014, Dr. B.M. wrote a letter stating that, based on a an echocardiogram performed on October 12, 2012, the Veteran had atherosclerotic coronary artery disease with a workload of 5-7 METs.  He added that continuous medication was needed to treat the condition.  

In October 2014, the Veteran was afforded a third VA heart examination.  The clinician noted that he had experienced more than four episodes of atrial fibrillation in the previous 12 months.  Although a physical examination was performed, the examiner based her finding that the Veteran's METs was 10.1 on the June 2010 stress test and her interview with him during the evaluation.  She indicated that the Veteran had dyspnea, but did not list any other symptoms.  She also said that the Veteran had interstitial lung disease and chronic obstructive pulmonary disease (COPD), which she opined had a "severe" impact on his METs level.

In a December 2014 addendum to the October 2014 examination, the examiner who performed the October 2013 heart examination said that 40 percent of the Veteran's METs level was due to interstitial lung disease and COPD.  Significantly, however, in regard to the July 2014 letter from Dr. B.M., he added that "if [Dr. B.M.] did state that the veteran was capable of 5-7 METS despite his severe pulmonary disease (fibrosis), then that should be accepted as his current level of cardiac capability."

Private treatment records following the December 2014 examination addendum show that, in June 2015, the Veteran was seen by Dr. B.M. for an follow-up evaluation of his coronary artery disease.  The clinician noted that he was asymptomatic for angina.

In July 2015, the Veteran had another cardiology follow-up with Dr. B.M., who noted that he reported having had episodes of syncope and dizziness two weeks earlier.  He subsequently had a few episodes of marked fatigue.  The doctor also noted that, although there was no indication that he had angina, his episodes of lightheadedness and weakness could be an anginal equivalent.

For the period March 31, 2008 to August 12, 2008, the criteria for a disability rating in excess of 30 percent for IHD under DC 7005 were not met.  There is no probative evidence that the Veteran experienced more than one episode of acute congestive heart failure between March 2007 and August 2007, or; had a workload of greater than 3 METs, but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; had left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

For the periods November 1, 2008 to June 17, 2009, and September 1, 2009 to October 11, 2012, the criteria for a disability rating in excess of 10 percent for IHD under DC 7005 were not met.  During these periods, there was no probative evidence that the Veteran had a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; had cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

Affording the Veteran the benefit of the doubt, for the period beginning October 12, 2012, the criteria for a disability rating of 30 percent, and no higher, for IHD under DC 7005 were approximated.  As noted above, when there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  According to the July 2014 letter from Veteran's private cardiologist, Dr. B.M., the Veteran underwent an echocardiogram on October 12, 2012, which revealed the presence of atherosclerotic coronary artery disease with a workload of 5-7 METs.  The June 2010 VA examiner noted that the Veteran had a history of syncope, dizziness and fatigue, and there is no evidence that any of these symptoms resolved after that examination.  Moreover, even though the examiner who performed the October 2013 VA examination opined that the Veteran had a workload of 10.1 METs, this was based on stress test results from more than three years earlier and a discussion with the Veteran.  The Board finds the statement from Dr. B.M., which was based on the results of a diagnostic test, as well as his intimate knowledge of the severity of the Veteran's heart disability by virtue of being his treating physician for many years, carries at least as much evidentiary weight as the findings from the VA examinations performed during this period.

The Board has also considered whether a higher disability rating is warranted for the Veteran's disorder under another diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  However, there is no probative evidence that he has ever been diagnosed with any other diseases of the heart under 38 C.F.R. § 4.104.  Although he underwent the implantation of two pacemakers during the period on appeal and was afforded temporary 100 percent disability ratings under DC 7018, there is no probative evidence that he was ever found to have supraventricular arrhythmias, ventricular arrhythmias or atrioventricular block after the procedures.  Accordingly, a higher disability rating is not warranted under any other diagnostic code listed under diseases of the heart.

The Board has also considered whether the Veteran is entitled to a greater level of compensation for his cardiac disorder on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The schedular evaluations as to the cardiac disorder in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The diagnostic code used herein to evaluate this disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  

There is also no evidence that the Veteran has undergone frequent  hospitalizations or surgical procedures for his disability.  The record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Additionally, while the evidence establishes that his heart disability, combined with his other service-connected disabilities, interferes with his employability, there is no probative evidence that the IHD alone markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial disability rating for IHD in excess of 30 percent from March 31, 2008 to August 12, 2008, is denied.

A disability rating for IHD in excess of 10 percent from November 1, 2008 to June 17, 2009, is denied.

A disability rating for IHD in excess of 10 percent from September 1, 2009 to October 11, 2012, is denied.

A disability rating of 30 percent, and no higher, for IHD for the period beginning October 12, 2012, is granted.


REMAND

The Veteran claims that his service-connected disabilities, specifically IHD, back disorders, and leg and feet disorders, result in his inability to obtain and maintain gainful employment.  He applied for TDIU in April 2013.  In a November 2013 statement, the Veteran said that he stopped working due to his heart and other health issues.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Total disability is considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (1) (2015).  

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities, standing alone, are so severe as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  

In his application for TDIU, the Veteran said that his disabilities affected his full-time employment in 2008 (although, he said he became too disabled to work in 1996, after his first heart bypass procedure).  

The Veteran is service-connected for 28 disabilities, 13 of which are rated zero or noncompensable.  This decision grants a 30 percent rating for IHD for the period beginning October 12, 2012.  The Veteran has a 20 percent rating for chronic lumbosacral strain with degenerative joint and disc disease.  He is rated 10 percent for each of the following disabilities:  degenerative joint disease of the right knee; degenerative joint disease of the left knee; fracture, left tibia and fibula with residual deformity; tinnitus; traumatic brain injury; bilateral staph blepharokeratoconjunctivitis associated with acne rosacea; osteoarthritis of the right hip; degenerative joint disease and calcific tendonitis of the right hip with limitation of extension associated with chronic lumbosacral strain with degenerative joint and disc disease; and degenerative joint disease and calcific tendonitis of the left hip with limitation of extension associated with chronic lumbosacral strain with degenerative joint and disc disease.  

The Veteran has specifically raised entitlement to TDIU on an extraschedular basis. Affording him the benefit of the doubt in the raising of such entitlement, the matter  is REMANDED for the following action:

1. REFER THE ISSUE OF ENTITLEMENT TO A TOTAL DISABILITY EVALUATION BASED ON INDIVIDUAL UNEMPLOYABILITY FOR EXTRASCHEDULAR CONSIDERATION to the Director of the Compensation and Pension Service.38 C.F.R. § 4.16(a).

2. If the issue is not resolved to the Veteran's satisfaction, issue a Supplemental Statement of the Case and return the matter to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


